—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered May 21, 1997, convicting her of manslaughter in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review her contention that her waiver of the right to a jury trial was invalid (see, CPL 470.05 [2]; People v Magnano, 77 NY2d 941, affg 158 AD2d 979, cert denied 502 US 864; People v McKnight, 198 AD2d 306). In any event, the written jury waiver executed by the defendant and her statements on the record indicate that her waiver was knowingly, voluntarily, and intelligently made (see, People v McQueen, 52 NY2d 1025; People v Wilson, 258 AD2d 545; People v Forbes, 248 AD2d 552). Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.